Title: From George Washington to William Heath, 28 August 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters near the liberty Pole August 28th 1780
                        
                        I have received your letter of the 22d—The late European intelligence has so altered the immediate prospects
                            of the Campaign, that I think it adviseable to dismiss the militia now in service and prevent any other coming out for the
                            present. You will therefore let those now with you return home as soon as their services are no longer thought necessary
                            by the Count de Rochambeau, for as the probability of operating in this quarter is greatly diminished, and that of an
                            operation elsewhere remote, it becomes our duty to reduce our expences and oeconomise our supplies as much as possible.
                        With respect to what you mention concerning the works erecting on Butts hill, if our allies expect we are to
                            contribute to the expence of it, we shall be obliged, in delicacy to do it; but if it could have been avoided, it would
                            have better suited the present state of our affairs—I do not consider the works raising on the Island as of any great
                            utility to us further than as they contribute to the safety of our Allies; and the expence which may be incurred will in
                            my opinion have little other equivalent than this—You will therefore easily conceive that I should be glad every thing of
                            this kind might be avoided, so far as it can be done without impeaching the generosity of the States; for while our allies
                            are sending Fleets and Armies to our assistance and maintaining them at their own expence in our Country, it might not be
                            decent to refuse bearing such little expences as they seem to expect us to bear; but we ought not to volunteer any thing
                            of this kind; and I am persuaded you will not—You will act agreeable to these ideas.
                        With respect to the culprits you mention, you have my consent to pardon such of them as you think proper.
                        I omitted acknowledging your two favors of the 19th. You will accept Lieut. Cooks resignation in the usual
                            forms. I am with great regard Dear Sir Your Mo. Obet & hum. Servant
                        
                            Go: Washington
                        
                    